Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

	The response filed December 20, 2021, is acknowledged and has been entered.

	Claims 23-34 are pending in the application.  Claims 29-31 are withdrawn from further consideration as drawn to a non-elected invention.  Claim 23-28 and 32-34 are under examination.

The information disclosure statement has been considered.

Claim Rejection Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 23-28 and 32-34 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-7 of US Patent 10,208,129, (IDS) in view of US 2011/0177095 A1 (Harding et al, IDS).    Although the conflicting claims are not identical, they are not 
The claims of the patent recite:

Antibodies as claimed with the instantly claimed sequences except they lack the HC Y57A mutation in HC CDR2 (see claim 1).


Harding et al teach antibodies with the HC Y57A mutation in HC CDR2 that bind to HER2 which can be incorporated in HER2 antibodies) (see Table 17-9.1 and description of Table, SEQ ID NO:685, labeled as position 56 which corresponds to 57 in the instant claims).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to predictably substitute the Y for A in HC CDR2 of the antibody claimed in the patent in order to obtain a HER2 antibody.  Notably, Harding et al establish that there are a finite number of predictable substitutions that can be made for the Y amino acid in HCDR2.  Accordingly, one of skill in the art would not have found it inventive to make such a substitution because they would have recognized that an antibody with such a substitution would be expected to retain binding to HER2.  

Response to Arguments

	In the response, Applicant traverses the rejection and argues that “Applicant respectfully submits that it would not have been predictable to one of ordinary skill in the art based on Harding that combining the three recited substitutions would provide a suitably reduced binding affinity compared to the parent antibody that would result in a wider therapeutic window and would bind preferentially to disease cells having an erbB2 density greater than a normal erbB2 density, as recited in claim 23.

As described in the instant specification, e.g., in Figure 1 and Table 5, the presently claimed antibody, i.e., referred to as mutant 7_5 (see Table 3), has weakened binding affinity for ErB2 compared to the parent trastuzumab antibody. The instant specification further describes that the binding affinity for mutant 7_5 may be even lower than the value reported in Table 5 given that the mutant showed a complex off-rate that fit poorly to the binding model used to provide the data for Table 5. See Instant Specification, page 33.

As further evidence regarding the beneficial properties of triple substituted variant, applicant 

Accordingly, applicant respectfully submits that claims 1 and 3-7 of the ‘129 Patent and Harding, either alone or in combination, do not teach or suggest each and every element of instant claim 23 or 32. Since dependent claims 24-28, 33, and 34 each depend from one of claim 23 or 32, applicant respectfully submits that these dependent claims are also distinguishable over the cited combination.”


	In response, these arguments are not found persuasive for the following reasons:

	With respect to Zwaagstra et al, it is noted that this Applicant submits that Zwaagstra et al describes monovalent Her2 binding affinities, while the instant claims recite antibodies or a bivalent fragment thereof, such that the Zwaagstra et al is not commensurate in scope with the claimed antibodies and does not provide evidence sufficient to obviate the rejection.  

	Furthermore, the claims in the patent are drawn to the double mutant 2-5, which the patent and the instant specification teach have reduced binding affinity for HER2 compared to trastuzumab and the instant claimed triple mutant 7-5 (See Figure 1 and Table 5).   Therefore, the starting antibody to which the HC substitution Y57A would be added has weakened binding affinity for ErB2 compared to the parent trastuzumab antibody.  Then with respect to the limitation “binds preferentially to disease cells having an erbB2 density greater than a normal erbB2 density” it is noted this limitation would be met by trastuzumab, the double mutant 2-5 and the instant claimed triple mutant 7-5.  Higher antigen density on a diseased cell would cause more binding, i.e., preferential binding, of any of these antibodies to the disease cells compared to cells with a normal erbB2 density because the disease cells contain more sites 
In this case, the Office does not have the facilities for examining and comparing Applicant's products with the products suggested by the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  Notably, the prior art recognized that the 2-5 mutant had reduced affinity and that the HC substitution Y57A could be included in HER2 antibodies, such that adding the HC substitution Y57A would be seen a one of finite number of predictable substitutions that could be made to the 2-5 mutant which would have a reasonable expectation of retaining binding to HER2.
Additionally, with respect to Applicant’s arguments regarding the beneficial properties of triple substituted variant, it appears Applicant is arguing that the claimed mutant displays unexpected results and this argument is not found persuasive because while the present results are alleged to be unexpected the arguments of counsel cannot take the place of evidence in the record.  As set forth in MPEP 716.01:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted.  
Therefore, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth in the previous office action, this rejection is being maintained.


Conclusion

	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
January 7, 2022